DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. USP 8,752,819.
	Sato discloses, regarding claim 1, a medium ejection apparatus comprising:
a placement mount (15) on which media are placed;
a medium-leading-edge position restriction part (11) that moves between a restriction position (fig.9C) at which the medium-leading-edge restriction part restricts a position of a leading edge portion of a medium ejected toward the placement mount with reference to an ejection direction of the medium and a retracted position (fig.9A) retracted from the restriction position; and
a medium position control unit that controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part performs a leading-edge restriction operation of moving from the retracted position to the restriction position and moving from the restriction position to the retracted position when the medium-leading-edge position restriction part and an upper surface of a medium are not in contact with each other (see at least fig.9C, C7/L29-36), and controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part does not perform the leading-edge restriction operation when the medium-leading-edge position restriction part and an upper surface of a medium are in contact with each other (see at least fig.9A, C7/L18-32).
Regarding claim 4, wherein on the basis of ejection medium information of a medium ejected toward the placement mount, the medium position control unit adjusts at least either the retracted position of the medium-leading-edge position restriction part or a timing at which the medium-leading-edge position restriction part starts to move from the retracted position to the restriction position (timing changes depending on the number of sheets in the stack; i.e., the fewer the sheets, the sooner the adjustment occurs; see at least C7/L3-17).

5.	Claims 1,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. USP 7,021,617.
	Herrmann discloses, regarding claim 1, a medium ejection apparatus comprising:
a placement mount (414) on which media are placed;
a medium-leading-edge position restriction part (1100) that moves between a restriction position (step S150 in fig.13, C5/L7-27) at which the medium-leading-edge restriction part restricts a position of a leading edge portion of a medium ejected toward the placement mount with reference to an ejection direction of the medium and a retracted position (action of part 1100 in between tamping operations; see steps S140-S150 in fig.13, C5/L7-27) retracted from the restriction position; and
a medium position control unit that controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part performs a leading-edge restriction operation of moving from the retracted position to the restriction position and moving from the restriction position to the retracted position when the medium-leading-edge position restriction part and an upper surface of a medium are not in contact with each other (see at least fig.3, C5/L7-27), and controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part does not perform the leading-edge restriction operation when the medium-leading-edge position restriction part and an upper surface of a medium are in contact with each other (see at least fig.5,6, C5/L33-44).
Regarding claim 4, wherein on the basis of ejection medium information of a medium ejected toward the placement mount, the medium position control unit adjusts at least either the retracted position of the medium-leading-edge position restriction part or a timing at which the medium-leading-edge position restriction part starts to move from the retracted position to the restriction position (timing changes depending on whether post-processing by device 416 is performed or not, if post-processing is not performed then ejection occurs sooner than if post-processing is performed).

6.	Claims 1,6,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahara et al. USP 6,168,154.
	Asahara discloses, regarding claim 1, a medium ejection apparatus comprising:
a placement mount (21) on which media are placed;
a medium-leading-edge position restriction part (24) that moves between a restriction position (fig.7A) at which the medium-leading-edge restriction part restricts a position of a leading edge portion of a medium ejected toward the placement mount with reference to an ejection direction of the medium and a retracted position (fig.7C) retracted from the restriction position; and
a medium position control unit that controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part performs a leading-edge restriction operation of moving from the retracted position to the restriction position and moving from the restriction position to the retracted position when the medium-leading-edge position restriction part and an upper surface of a medium are not in contact with each other (see at least fig.7A, C7/L54-65), and controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part does not perform the leading-edge restriction operation when the medium-leading-edge position restriction part and an upper surface of a medium are in contact with each other (see at least fig.7C, C7/L66-C8/L18).
Regarding claim 6, wherein
the medium position control unit controls the medium-leading-edge position restriction part such that a lower edge portion of an abutment surface thereof abutted by media is positioned higher when being located at the retracted position (fig.7C) than when being located at the restriction position (fig.7A), and
the medium position control unit controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part is not in contact with an upper surface of a medium placed on the placement mount while being located at a position (fig.7B) other than the restriction position (see at least C7/L54-C8/L18).
Regarding claim 7, wherein
the medium position control unit controls the medium-leading-edge position restriction part such that the lower edge portion of the abutment surface is lowered from the retracted position (fig.7C) while the medium-leading-edge position restriction part is moving from the retracted position to the restriction position (see fig.7A).

7.	Claims 1,3-7,9,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugitani et al. USP 8,967,616.
	Sugitani discloses, regarding claim 1, a medium ejection apparatus comprising:
a placement mount (21) on which media are placed;
a medium-leading-edge position restriction part (82,97) that moves between a restriction position (fig.9I,9J) at which the medium-leading-edge restriction part restricts a position of a leading edge portion of a medium ejected toward the placement mount with reference to an ejection direction of the medium and a retracted position (fig.9G,9H) retracted from the restriction position; and
a medium position control unit that controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part performs a leading-edge restriction operation of moving from the retracted position to the restriction position and moving from the restriction position to the retracted position when the medium-leading-edge position restriction part and an upper surface of a medium are not in contact with each other (see at least fig.9G,9H), and controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part does not perform the leading-edge restriction operation when the medium-leading-edge position restriction part and an upper surface of a medium are in contact with each other (see at least fig.9I).
Regarding claim 3, further comprising:
a placement-mount driver that lifts or lowers the placement mount, wherein the medium position control unit controls’ the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part performs the leading-edge restriction operation while the placement-mount driver is lowering the placement mount so as to shift from a state in which the medium-leading-edge position restriction part and an upper surface of a medium are in contact with each other (fig.9I) to a state in which the medium-leading-edge position restriction part and the upper surface of the medium are not in contact with each other (fig.9J).
Regarding claim 5, further comprising:
an offset guide (52,53) that performs, together with the medium-leading-edge position restriction part, an offset operation for offsetting a placement position of media on the placement mount forward or rearward in the ejection direction,
wherein in a case where a predetermined number of media have been ejected for the first time after the offset guide and the medium-leading-edge position restriction part performed the offset operation rearward in the ejection direction, the medium position control unit controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part does not perform the leading-edge restriction operation when the medium-leading-edge position restriction part and an upper surface of a medium are in contact with each other (fig.9I).
Regarding claim 6, wherein
the medium position control unit controls the medium-leading-edge position restriction part such that a lower edge portion of an abutment surface thereof abutted by media is positioned higher when being located at the retracted position (fig.9G,9H) than when being located at the restriction position (fig.9I,9J), and
the medium position control unit controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part is not in contact with an upper surface of a medium placed on the placement mount while being located at a position (fig.7B) other than the restriction position (see at least C7/L54-C8/L18).
Regarding claim 7, wherein
the medium position control unit controls the medium-leading-edge position restriction part such that the lower edge portion (97) of the abutment surface is lowered from the retracted position while the medium-leading-edge position restriction part is moving from the retracted position to the restriction position (see fig.9H-9I).
Regarding claims 4,9, 
wherein on the basis of ejection medium information of a medium ejected toward the placement mount, the medium position control unit adjusts at least either the retracted position of the medium-leading-edge position restriction part or a timing at which the medium-leading-edge position restriction part starts to move from the retracted position to the restriction position (C12/L53-62).
Regarding claim 10, further comprising:
an offset guide (52,53) that performs, together with the medium-leading-edge position restriction part, an offset operation for offsetting a placement position of media on the placement mount forward or rearward in an ejection direction in which media are ejected toward the placement mount, wherein
in a case where a predetermined number of media have been ejected for the first time after the medium-leading-edge position restriction part and the offset guide performed the offset operation rearward in the ejection direction, the medium position control unit controls the medium-leading-edge position restriction part such that the medium-leading-edge position restriction part is not in contact with an upper surface of a medium placed on the placement mount while being located at a position (fig.9J) other than the restriction position.
 
Allowable Subject Matter
8.	Claims 2,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konishi (USP 8,251,362) discloses a medium-width position restriction part (30B) that does not perform a restriction operation on a medium (SS3) when in contact with another medium (SS2) (see SP6 and SP7 in fig.6).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        5/9/2022